FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PATRICK O. OJO, on behalf of            
himself and all others similarly
situated,                                     No. 06-55522
                 Plaintiff-Appellant,           D.C. No.
                 v.                         CV-05-05818-JFW
FARMERS GROUP, INC.; FIRE                  Central District of
UNDERWRITERS ASSOCIATION; FIRE                 California,
INSURANCE EXCHANGE; FARMERS                   Los Angeles
UNDERWRITERS ASSOCIATION;                       ORDER
FARMERS INSURANCE EXCHANGE,
             Defendants-Appellees.
                                        
        Appeal from the United States District Court
           for the Central District of California
         John F. Walter, District Judge, Presiding

                     Filed April 30, 2010

 Before: Alex Kozinski, Chief Judge, Pamela Ann Rymer,
         Michael Daly Hawkins, Susan P. Graber,
      M. Margaret McKeown, William A. Fletcher,
 Ronald M. Gould, Richard R. Clifton, Milan D. Smith, Jr.,
   Sandra S. Ikuta and N. Randy Smith, Circuit Judges.


                           ORDER

   The per curiam opinion filed on April 9, 2010 and pub-
lished at ___ F.3d ____, 2010 WL 1407850, and the order
certifying a question to the Supreme Court of Texas, filed on
April 9, 2010 and published at ___ F.3d ____, 2010 WL
1407846, are AMENDED as follows.

                             6431
6432               OJO v. FARMERS GROUP
  The caption states:

    Patrick O. OJO, Attorney, on behalf of himself and
    all others similarly situated, Plaintiff - Appellant,

The word “Attorney” and the following comma is deleted so
that the revised caption states:

    Patrick O. OJO, on behalf of himself and all others
    similarly situated, Plaintiff - Appellant,

  It is so ORDERED.